Citation Nr: 1022572	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-14 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for service-connected 
posttraumatic stress disorder (PTSD), evaluated as 30 percent 
disabling prior to March 13, 2008, and as 50 percent 
disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2005 rating action which denied the Veteran's 
claim for an increased rating for PTSD, evaluated as 30 
percent disabling.  The Veteran appealed, and in April 2008, 
the RO increased the Veteran's evaluation to 50 percent, with 
an effective date for the 50 percent rating of March 13, 
2008.  


FINDINGS OF FACT

1.  Prior to March 13, 2008, the Veteran's PTSD is shown to 
be productive of complaints of symptoms that include 
nightmares, sleep disturbance, hypervigilance, intrusive 
thoughts, an increased startle response, difficulty 
concentrating, anxiousness, and avoiding crowds, but not 
occupational and social impairment with reduced reliability 
and productivity. 

2.  As of March 13, 2008, the Veteran's PTSD is shown to have 
been productive of symptoms that included nightmares, sleep 
disturbance, depression, flashbacks, anger, impairment of 
short-term memory and concentration, anxiety, social 
avoidance, hyperarousal, hypervigilance, depression, and 
avoiding crowds, but not occupational and social impairment, 
with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  Prior to March 13, 2008, the criteria for an evaluation 
in excess of 30 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  As of March 13, 2008, the criteria for an evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Veteran asserts that he is entitled to an increased 
rating for service-connected posttraumatic stress disorder 
(PTSD), evaluated as 30 percent disabling prior to March 13, 
2008, and as 50 percent disabling thereafter.  A review of 
the transcript of his hearing, held at the RO in February 
2008, shows that he testified to that his symptoms had 
worsened by way of him being in hospitals, using medications, 
and "the amount of time I go to the private doctors for 
hypertension, blood pressure."  He essentially asserted that 
he had stress-related attacks that mimicked a heart attack, 
which he also characterized as panic attacks, two to three 
times per week.  He further stated that he owned five guns, 
that he had hypervigilance, and that he checked his windows 
and doors every night.  The Veteran's stepdaughter testified 
that she had relocated to the Veteran's state because of 
concerns over disorientation, paranoia, and panic attacks.

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1 (2009), the Veteran served in Vietnam with an 
infantry unit, and his awards include the Combat Infantryman 
Badge.  The medical evidence includes reports from the Vet 
Center, dated in 1989, which note complaints of depression 
and anxiety, with anger and intimacy problems, and PTSD. The 
next relevant medical evidence is an October 2004 VA 
examination report which shows that the Veteran complained of 
nightmares, sleep impairment, a dislike of crowds, and poor 
sleep.  He reported that he had retired after 20 years as a 
jet engine mechanic and technician.  The Axis I diagnosis 
noted chronic PTSD, and the Axis V diagnosis was a Global 
Assessment of Functioning (GAF) score of 55.  
  
In February 2005, the RO granted service connection for PTSD, 
evaluated as 30 percent disabling.  There was no appeal, and 
the RO's decision became final.  See 38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2007).  

In August 2005, the Veteran filed a claim for an increased 
rating.  In December 2005, the RO denied the claim.  The 
Veteran appealed.  In April 2008, the RO increased the 
Veteran's evaluation to 50 percent, with an effective date 
for the 50 percent rating of March 13, 2008.   Since this 
increase did not constitute a full grant of the benefits 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  

Under DC 9411, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; or mild memory loss (such 
as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: Suicidal ideations; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV at 47 
(American Psychiatric Association 1994) ("QRDC DSM-IV").  

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and a veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

Although some of the Veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A.  Prior to March 13, 2008

The Board initially notes that the claims files contain a 
large number of private treatment reports, dated between 2004 
and 2008, which show treatment for cardiovascular disorders 
and other physical symptoms, and which are not relevant to 
the issue on appeal, except as discussed infra.  

The relevant medical evidence is summarized as flows:

An October 2005 report from J.L., M.D., notes that the 
Veteran has poor sleep, bad nightmares, flashbacks, and some 
anxiety and depression, and that "he has never been 
treated." The report further notes that he has no delusions, 
hallucinations, or suicidal thinking, and that he tried to 
avoid imagery related to war.  The assessment was PTSD.

 A VA examination report, dated in October 2005, notes that 
the Veteran's "main complaint" consisted of nightmares and 
bad dreams, which occurred two to three times per week.  The 
report notes the following: there were "some issues" with 
isolative behaviors, avoidance of crowds and people; the 
severity of these symptoms appeared moderate; the Veteran 
reported that his remissions were "very seldom"; he was not 
taking any psychiatric or psychotropic medications; he had no 
legal history; he was retired after 29 years as a jet engine 
mechanic and was not currently working; his unemployment was 
not due to the effects of a mental disorder; he had been 
married three times and the last marriage had ended in 1994; 
he only kept the company of his two dogs; his activities and 
leisure pursuits consisted of walking; he had frequent 
hostile encounters with a neighbor that included physical and 
verbal threats; he claimed to occasionally hear voices that 
speak in a mumbling tone without clear words, once or twice a 
week; he reported significant short-term memory loss and that 
he must write things down.  On examination, there was no 
impairment of thought processes or communication.  
Interaction was within normal limits.  The Veteran denied 
suicidal or homicidal thoughts, ideations, plans or intent.  
Ability to maintain hygiene was good.  Orientation to person, 
time and place was intact.  The Veteran did well on his 
standard mental status exam questions.  Rate and flow of 
speech were within normal limits.  Ideas were logical and 
sequential in construction and expression.  He was watchful 
and patrolled his property.  It was possible that breathing 
difficulties and muscular pain may trigger anxiousness, but 
these were not panic attacks in the direct clinical sense as 
described in DSM-IV.  The Veteran denied depression.  There 
was no significant impaired impulse control.  His major 
complaint was sleep impairment with nightmares, which 
occasionally interfered with daytime activities.  Mood 
disorders, substance abuse disorders, somatic disorders, and 
personality disorders, were not a factor.  The examiner noted 
that, "nightmares are the patient's main and possibly only 
presenting problem, although the patient did speak on the 
prior exam (in October 2004) of avoidance of people and of 
crowds."  The Axis I diagnosis was chronic PTSD.  The Axis V 
diagnosis was a GAF score of 55 "unchanged from the first 
exam" (in October 2004).  The examiner indicated that there 
was no change from the October 2004 in performance in 
employment or schooling, routine responsibilities of self-
care, family role functioning, social/interpersonal 
relationships, or recreation/leisure pursuits.  He stated 
that, "The findings of this report are remarkably consistent 
with those of the prior report" (in October 2004).  He noted 
that the Veteran was not enrolled in a PTSD program, nor was 
he receiving any counseling or psychological services, or 
taking any psychotropic medications, and that there was 
"significantly little change from the exam that was done one 
year ago."    

Reports from the Vet Center, dated in 2006, show that the 
Veteran received counseling once or twice a month between 
February and August.  These reports note complaints of 
symptoms that included nightmares, hypervigilance, intrusive 
thoughts, an increased startle response, difficulty 
concentrating, anxiousness, and that the Iraq war news 
coverage aggravated his symptoms.  A July 2006 assessment 
notes the following: appearance was neat; speech and affect 
were appropriate; memory function was normal; judgment was 
good; he was oriented to person, time, and place; there were 
no delusions, disorganized thinking, or hallucinations; there 
was sleep disturbance, characterized as nightmares and 
"wakes up a lot"; energy level was low; there were no 
suicidal or homicidal thoughts; he took Temazepam for anxiety 
and PTSD.     

After reviewing the totality of the evidence, the Board finds 
that for the period prior to March 13, 2008, a rating in 
excess of 30 percent is not warranted for the Veteran's PTSD.  
In this regard, there is insufficient evidence of such 
symptoms as flattened affect; irregular speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; and impaired abstract thinking, nor are the 
other PTSD symptoms shown to have resulted in sufficiently 
severe impairment.  The October 2005 VA examination report 
indicates that the Veteran denied depression, and that his 
major complaint was sleep impairment with nightmares, which 
occasionally interfered with daytime activities, although 
there was some evidence of avoidance of people and of crowds.  
The report shows, in essence, that there was no significant 
impaired impulse control, that he was oriented times three, 
and that he had no impairment/normal thought processes, 
communication, and rate and flow of speech.  There is no 
evidence of suicidal or homicidal thoughts, ideations, plans 
or intent.  Ideas were logical and sequential.  The examiner 
indicated that there was no change from the October 2004, and 
that the findings were remarkably consistent with that report 
(at which time the Veteran was afforded a GAF score of 55). 
The Axis I diagnosis was chronic PTSD, and the Axis V 
diagnosis was a GAF score of 55, which indicates the presence 
of moderate symptoms.  See QRDC DSM-IV.  The Vet center 
reports show treatment between February and August of 2006, 
with almost no relevant findings other than are contained in 
a July 2006 assessment, which noted inter alia that there 
were no defects in appearance, speech and affect, memory 
function, judgment, and orientation, and that there were no 
delusions, disorganized thinking, hallucinations, or suicidal 
or homicidal thoughts.  These reports indicate that there was 
sleep disturbance and nightmares, and that he took Temazepam 
for anxiety and PTSD.  There is no evidence of any relevant 
treatment after August 2006.  The Board therefore finds that 
the evidence is insufficient to warrant an increase in the 
Veteran's rating.  

In summary, the Veteran's symptoms are not shown to be 
sufficiently severe to have resulted in occupational and 
social impairment with reduced reliability and productivity, 
and the Board has determined that the preponderance of the 
evidence shows that the Veteran's PTSD more closely resembles 
the criteria for not more than a 30 percent rating.  

B.  As of March 13, 2008

A VA examination report, dated in March 2008, indicates that 
the examination was performed on March 13, 2008.  This report 
shows that the Veteran reported the following: he took Zoloft 
for depression; he slept three to four hours per night; he 
had nightmares and flashbacks, with almost daily nightmares; 
he has problems with anger control, short-term memory, 
anxiety, concentration, social avoidance, hyperarousal, 
hypervigilance, and depression; he has occasional suicidal 
thoughts; he denied homicidal thought, intention, or history.  
He complained, "I don't have a life."  He denied any legal 
involvement or DWI's (driving while intoxicated).  The report 
notes that there were no significant remissions, and that 
there was a fair level of adjustment, with "somewhat 
effective treatment," and declining symptoms.  It was 
further noted that he was unemployed for seven years due to 
mandatory retirement and that he wanted to work, but didn't 
feel like he could do so due to his symptoms.  He blamed his 
three failed marriages on his PTSD, and he denied alcohol and 
substance abuse, violent encounters, or suicide attempts.  On 
examination, the report notes the following: there was mild 
occupational impairment; there were no problems with thought 
processes or communication; there were no delusions or 
hallucinations, and the Veteran denied experiencing these 
symptoms; he was oriented to person, place, and time; there 
was intact long-term memory and some impairment of 
concentration and short-term memory; thinking was sequential, 
logical, and goal-directed; there was no obsessive or 
ritualistic behavior; there were no problems with rate and 
flow of speech; he had anxiety when in public "rather than 
true panic attacks";  there were severe and ongoing symptoms 
of PTSD, with significant problems with sleep impairment, 
nightmares, and flashbacks, and other symptoms, that have 
intensified over the last two years.  The Axis I diagnosis 
was PTSD, and the Axis V diagnosis was a GAF score of 50.  
The report notes a GAF score in the range of 45-50 over the 
past year, that there was mild occupational impairment, with 
severe social and family impairment, and significant problems 
with social withdrawal.  He had PTSD symptoms that resulted 
in deficiencies in most areas of the following: work, school, 
family relations, judgment, thinking, and mood.  

The Board finds that as of March 13, 2008, an evaluation in 
excess of 50 percent is not warranted.  The Veteran's 
symptoms are not shown to be sufficiently severe to have 
resulted in occupational and social impairment, with 
deficiencies in most areas, and the Board has determined that 
the preponderance of the evidence shows that the Veteran's 
PTSD more closely resembles the criteria for not more than a 
50 percent rating.  The findings as to the Veteran's thought 
processes, communication, orientation, memory, thinking, and 
speech, are not shown to be sufficiently severe to warrant an 
increased rating.  In this regard, the findings note severe 
and ongoing symptoms of PTSD, with significant problems with 
sleep impairment, nightmares, and flashbacks, and other 
symptoms, that have intensified over the last two years.  The 
examination findings show that there was some impairment of 
concentration and short-term memory.  However, other findings 
show, in essence, that he had normal thought processes, 
communication, orientation, long-term memory, thinking, and 
speech.  There was no evidence of delusions, hallucinations, 
or obsessive or ritualistic behavior.  His "current" GAF 
score was 50, with a "past year" score of a range between 45 
and 50.  To the extent that the GAF score of 45 indicates the 
presence of severe symptoms, see QRDC DSM-IV, this is not per 
se evidence of the criteria for a 70 percent rating, and the 
Board finds that when these scores are read in context with 
the findings in those reports, to include the current, and 
"highest in the past year" score of 50 (i.e., moderate 
symptomatology), as well as the other medical evidence of 
record, this evidence is insufficient to warrant a rating in 
excess of 50 percent.  See Brambley v. Principi, 17 Vet. App. 
20, 26 (2003) (although a GAF score may be indicative of a 
certain level of occupational impairment, it is only one 
factor in determining an appellant's degree of disability).  
In this regard, the report indicates that he has severe 
social and family impairment, and significant problems with 
social withdrawal, however, the examiner specifically stated 
that he has only "mild occupational impairment."  See 38 
C.F.R. § 4.126(b) (noting that when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is to be considered, but that evaluations shall 
not be assigned solely on the basis of social impairment).  

In summary, the Veteran's symptoms are not shown to be 
sufficiently severe to have resulted in occupational and 
social impairment with deficiencies in most areas, and the 
Board has determined that the preponderance of the evidence 
shows that the Veteran's PTSD more closely resembles the 
criteria for not more than a 50 percent rating.  Accordingly, 
the claim must be denied.  

C.  Conclusion

With regard to two final matters, the Veteran appears to have 
asserted, in essence, that he has panic attacks that have 
necessitated hospitalization, and that his many 
hospitalizations have worsened his PTSD symptoms.  In this 
regard, the claims files contain a number of reports showing 
treatment and hospitalizations for cardiovascular symptoms, 
with findings and diagnoses that include atypical chest pain, 
non-cardiac chest pain, hypertension, hyperlipidemia, multi-
vessel coronary artery disease, arteriosclerosis, and pleural 
plaques.  Service connection is not currently in effect for 
any of these disorders (service connection is currently in 
effect for PTSD, tinnitus, and hearing loss).  The October 
2005 VA examination report notes a history of breathing 
difficulties possibly related to asbestos exposure, that he 
has some form of anxiety disorder that goes along with 
breathing difficulties, and that his anxiety "appears to 
have its grounding in a medical problem."  The examiner 
stated, "It does not appear that these are panic attacks in 
the direct clinical sense, as described in DSM-IV."  The 
March 2008 VA examination report notes that he had anxiety 
related to going out in public "rather than true panic 
attacks."  In summary, there is no competent medical 
evidence linking panic attacks to the Veteran's PTSD, and, in 
fact, the evidence indicates that he does not have panic 
attacks.  To the extent he is shown to have anxiety, the 
Board has not attempted to dissociate anxiety, or any other 
psychiatric symptoms, from the Veteran's PTSD.  Mauerhan.  

Finally, in the October 2005 VA examination report, the 
examiner noted that the Veteran was currently 30 percent 
service-connected for PTSD, and that, "This examiner does 
not contest this finding and feels it to be a valid 
diagnosis."  In addition, the March 2008 VA examination 
report shows that the examiner noted PTSD symptoms that 
"resulted in deficiencies in most areas of the following: 
work, school, family relations, judgment, thinking, and 
mood," and that this phrase tracks some of the language in 
the criteria for a 70 percent rating.  However, the Board has 
not afforded either of these statements undue probative 
weight.  To do so would place the examining physician in the 
role of a fact finder, and this is the Board's 
responsibility.  See 38 U.S.C.A. § 7104(a) (West 2002) 
(stating that after the evidence has been assembled, it is 
the Board's responsibility to evaluate the entire record); 38 
U.S.C.A. § 7104(d) (stating that the Board is obligated under 
to analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to a veteran); 
see also 38 C.F.R. § 4.2 (It is the responsibility of fact 
finder to interpret reports of examination in the light of 
the whole recorded history, reconciling the various reports 
into a consistent picture so that the current rating may 
accurately reflect the elements of disability present); Evans 
v. West, 12 Vet. App. 22, 30 (1998) (it is the responsibility 
of the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same).  With regard to the March 2008 statement, 
the Board further points out that it has determined that this 
statement is insufficiently supported by the examination 
findings to warrant an increased rating.  Id.; see also Lee 
v. Brown, 10 Vet. App. 336, 338 (1997) (opinions should be 
viewed in their full context, and not characterized solely by 
the medical professional's choice of words).   

In deciding the Veteran's increased rating claim, the Board 
has considered the determination in Hart v. Mansfield, 21 
Vet. App. 505 (2007), and whether the Veteran is entitled to 
an increased evaluation for separate periods based on the 
facts found during the appeal period.  The evidence of record 
supports the conclusion that the Veteran is not entitled to 
additional increased compensation during any time within the 
appeal period.  The Board therefore finds that the evidence 
is insufficient to show that the Veteran had a worsening of 
his PTSD such that an increased evaluation is warranted.

The Board considered the benefit-of-the-doubt rule; however, 
as the preponderance of the evidence is against the 
appellant's claim, such rule is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


II. VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in September 2005.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records, and the Veteran has been afforded 
two examinations, as well as a hearing at the RO in February 
2008.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER
The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


